Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed February 8, 2021.
Claims 14, 16, 22 and 23 have been canceled.  Claims 1, 3, 7, 11-13, 15, 17-21 and 24 have been amended.
Claims 1, 3, 7, 11-13, 15, 17-21 and 24 are pending in the present application.
	Claims 1, 3, 7, 11-13, 15, 17-21 and 24 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the previous Office Action mailed August 11, 2020, claims 1, 3, 7, 11-17, and 19-24 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/024708-A2 (of record) in view of Kormann et al. Nature Biotechnology, 2001 Vol. 29:154-159 (of record) and further in view of Warren et al. Cell Stem Cell, 2010 Vol. 7:618-630 (submitted on the Information Disclosure Statement filed May 26, 2017) (of record) and U.S. Patent No. 8,288,347.  This rejection is moot against claims 14, 16, 22 and 23 in view of Applicant’s Amendment filed February 8, 2021 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to claims to recite, “A medical patch or a vascular implant”.


******
In the previous Office Action mailed August 11, 2020, claims 1, 17, and 18 were rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/024708-A2 (of record) in view of Kormann et al. Nature Biotechnology, 2001 Vol. 29:154-159 (of record) and further in view of Warren et al. Cell Stem Cell, 2010 Vol. 7:618-630 (submitted on the Information Disclosure Statement filed May 26, 2017) (of record), U.S. Patent No. 8,288,347 and Nolte et al. (Mol. Med. 2011 Vol. 17:1213-1222) (of record).  This rejection is withdrawn in view of Applicant’s Amendment to claims to recite, “A medical patch or a vascular implant”.


Applicant’s Amendment filed February 8, 2021 necessitated the new grounds of rejection presented below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 11-13, 15, 17-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/024708-A2 (hereinafter, “Kariko”) (of record) in view of Kormann et al. Nature Biotechnology, 2001 Vol. 29:154-159 (hereinafter, “Kormann”) (of record) and further in view of U.S. Patent No. 8,288,347 (of record), Warren et al. (Cell Stem Cell, 2010 Vol. 7:618-630) (of record), and WO 2012/135805 (submitted on the Information Disclosure Statement filed May 26, 2017).
) and approximately 100% of the cytidines of the polyribonucleotide are replaced by 5-methylcytidines (m5c) to stabilize the polyribonucleotide, and the /m5c modifications are configured to increase elastin/tropoelastin synthesis from the polyribonucleotide: and b) an additional immune-suppressive agent, and wherein the polyribonucleotide encodes an amino acid sequence selected from the group consisting of  SEQ ID NO:9, SEQ ID NO: 10, and SEQ ID NO: 11, and which composition is configured to cause a lower level of IL-6 activation as compared to a level of IL-6 activation caused by a comparable amount of the immunostimulant polyinosinic/polycytidylic acid.
Kariko and Kormann have been considered and relied upon in their entirety in previous Office Actions.  The record has clearly established that at least Kariko renders obvious a composition, which comprises a polyribonucleotide encoding elastin/tropoelastin comprising two polyribonucleotide stabilizing chemical modifications, wherein: approximately 100% of the uridines of the polyribonucleotide are replaced by pseudouridines () and approximately 100% of the cytidines of the polyribonucleotide are replaced by 5-methylcytidines (m5c) to stabilize the polyribonucleotide, and the /m5c modifications are configured to increase elastin/tropoelastin synthesis from the polyribonucleotide.  For example, Kariko teach and provide explicit motivation to use 100%  or 100% m5C modification(s).  See paragraphs [0072] and [0074].  Also, see 
Further regarding motivation to combine 2 or more modifications, Kormann teaches double modification (e.g. dual-modification) of mRNA significantly decreases immune responses when compared to unmodified RNA.  See Figures 1A and 1B. 
Kariko does not necessarily teach that the polyribonucleotide encoding elastin/tropoelastin encodes an amino acid sequence selected from the group consisting of SEQ ID NO:9, SEQ ID NO: 10, and SEQ ID NO: 11 of the present invention or the further addition of an immune-suppressive agent.
U.S. Patent No. 8,288,347 teaches known elastin proteins consisting of SEQ ID NO:9, SEQ ID NO: 10, and SEQ ID NO: 11 of the present invention.  See U.S. Patent No. 8,288,347 - SEQ ID NOs: 65, 68, and 63, respectively.  Also, previous sequence alignments provided with the Office Action filed August 11, 2020. 
Warren et al. teach that media supplementation with a recombinant version of B18R protein (an immune-suppressive agent/interferon inhibitor), a Vaccinia virus decoy receptor for type I interferons further increased cell viability of RNA transfection in cells.  Warren et al. conclude and summarize that the synthesis of RNA with modified ribonucleotides and phosphatase treatment (henceforth, modified RNAs), used in conjunction with media supplementation with the interferon inhibitor B18R, allowed for high, dose-dependent levels of protein expression with high cell viability.  See Figure 1E.
Kariko teaches that the compositions of their invention are administered to a subject by any method known to a person skilled in the art, such as transdermally, but doesn’t necessarily teach a medical patch or vascular implant. 

Kariko provides explicit motivation to measure IL-6 cytokine levels (see paragraph [0093]).  Kariko reports that unmodified mRNA was associated with significantly higher concentrations of cytokines, while modified mRNA was not.  See Figures 2B, 2C, 3A, 4B, 5, 6B, 6C, 7A and 15, for example.  It is noted that in Figures 2B, 2C, 3A, 4B, 6B and 6C, immunostimulant polyinosinic/polycytidylic acid (poly (i):(c)) was used as a positive control of cytokine activation.  
Regarding the limitation, “which composition is configured to cause a lower level of IL-6 activation as compared to a level of IL-6 activation caused by a comparable amount of the immunostimulant polyinosinic/polycytidylic acid”, it appears that this limitation is supported in Figure 8 of the present Specification.  When referring to Figure 8 of the present Specification, it is disclosed that the immune activation of EA.hy926 cells after the transfection of IVT-ELN-mRNA is reported, wherein the results show that the in vitro synthesized elastin-mRNA causes a very low activation of cytokines, including IL-6.  The immunostimulant polyinosinic/polycytidylic acid was used as a positive control.
It should be noted that the limitation, “which composition is configured to cause a lower level of IL-6 activation as compared to a level of IL-6 activation caused by a comparable amount of the immunostimulant polyinosinic/polycytidylic acid” is not explicitly defined by the present Specification or the claims.  Using Figure 8 as a for examination purposes, the limitation, “which composition is configured to cause a lower level of IL-6 activation as compared to a level of IL-6 activation caused by a comparable amount of the immunostimulant polyinosinic/polycytidylic acid” will be interpreted by the Examiner as being a 100% modified mRNA composition since that is the only logical definition of this limitations.  That is, any 100% modified mRNA composition is configured to cause a lower level of IL-6 activation as compared to a level of IL-6 activation caused by a comparable amount of the immunostimulant polyinosinic/polycytidylic acid.  
Kariko provides explicit motivation to measure IL-6 cytokine levels and reports that unmodified mRNA was associated with significantly higher concentrations of cytokines, while modified mRNA was not, however the Examiner acknowledges that Kariko does not explicitly teach a composition that is configured to cause a lower level of IL-6 activation as compared to a level of IL-6 activation caused by a comparable amount of the immunostimulant polyinosinic/polycytidylic acid (per-se).  However, the prior art teaches and suggests the exact same composition as instantly claimed, namely, a composition comprising a polyribonucleotide encoding elastin/tropoelastin comprising two polyribonucleotide stabilizing chemical modifications, wherein: approximately 100% of the uridines of the polyribonucleotide are replaced by pseudouridines () and approximately 100% of the cytidines of the polyribonucleotide are replaced by 5-methylcytidines (m5c) to stabilize the polyribonucleotide.  Any underlying mechanism of action would naturally flow and be inherent to the administration of the composition.  See MPEP 2112 with respect to inherency.     
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  There is nothing of record to show that the polyribonucleotide encoding elastin/tropoelastin comprising two polyribonucleotide stabilizing chemical modifications, wherein: approximately 100% of the uridines of the polyribonucleotide are replaced by pseudouridines () and approximately 100% of the cytidines of the polyribonucleotide are replaced by 5-methylcytidines (m5c) to stabilize the polyribonucleotide taught and suggested by the prior art of Kariko is any different than the composition of the present claims.
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993). See MPEP 2112 with respect to inherency.
Note that the Patent Office does not have the facilities and resources to provide the factual evidence needed in order to determine properties (e.g., activation of cytokines such as IL-6) between the instantly claimed polyribonucleotide composition and the polyribonucleotide composition taught and suggested by the prior art of Kariko. In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed polyribonucleotide composition is different from the polyribonucleotide composition suggested by the prior art, thereby establishing patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd.Pat. App. & Int. 1989).
Kariko teaches that each modification inhibited cytokine production proportionally to the fraction of modified bases.  Specifically, Kariko teach that further suppression was observed when the proportion of modified nucleosides was increased.  Therefore, it is the Examiner’s position that specific replacement of approximately 100% of the uridines with  and approximately 100% of the cytidines with m5C as presently claimed is a matter of design choice, and rely on the well-known prior art teachings of Kariko to arrive at a particular and specific modification pattern and percentage.  That is, one of ordinary skill in the art could determine by routine experimentation the types, patterns, and percentages of modified nucleosides to incorporate into polyribonucleic acids to confer a desired property or optimization for a specific utility.
Applicant is reminded that the test for obviousness is not whether the features of the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  Before the effective filing date of the claimed invention, there had been a recognized problem or need in the art to design mRNAs with increased translation efficiency.  Modifications meet this need since they are often preferred over native forms because of desirable properties such as increased stability.  The art provides guidance in the form of known, effective, and practiced types of modifications.  
Before the effective filing date of the instant invention, it was obvious for a person skilled in the art to produce an mRNA which encodes an elastin protein and which is 
Before the effective filing date of the present invention, it would have been obvious to make and use a polyribonucleotide encoding elastin/tropoelastin comprising two polyribonucleotide stabilizing chemical modifications, wherein: approximately 100% of the uridines of the polyribonucleotide are replaced by pseudouridines () and approximately 100% of the cytidines of the polyribonucleotide are replaced by 5-methylcytidines (m5c) to stabilize the polyribonucleotide and to suppress immune stimulation.  It would have been obvious to have the polynucleotide further comprise an additional immune-suppressive agent to decrease immunogenicity in a subject in an additive manner.  In particular, it is common knowledge and well-known in the art that two drugs having different mechanisms for reducing immunogenicity may be more effective than one, and so drugs are often tested in combination therapy after demonstrating effectiveness in monotherapy. Moreover, combination therapy using stabilized modified polyribonucleotides and an immune-suppressive agent was well-known at the time of filing as reported by Warren et al.  
Furthermore, Applicant is reminded that, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex lnc., 550 U.S. 398,416 (2007).  The claims of the present invention are nothing more than "the predictable use of prior art elements according to their established functions," KSR, 550 U.S. at 417.   

It would have been prima facie obvious to have the modified mRNA composition of the prior art comprised within a medical patch since the prior art taught the administration and delivery of modified mRNAs by using transdermal patches often have the added advantage of providing controlled delivery of a compound to the body.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Response to Arguments
In response to this rejection, Applicants may want to argue that the claims are now directed to a medical patch or a vascular implant and the cited art references do not teach or suggest every element of the claims as now presented.  
This argument would not be found persuasive because the Examiner has addressed the claims as now amended and presented the prior art of WO 2012/135805 (submitted on the Information Disclosure Statement filed May 26, 2017) who teaches the administration and delivery of modified mRNAs by using transdermal patches, which often have the added advantage of providing controlled delivery of a compound to the body.  
Applicant may also want to argue that claim 1 recites the limitation, “which  composition is configured to cause a lower level of IL-6 activation as compared to a level of IL-6 activation caused by a comparable amount of the 
This argument would not be persuasive because in the previous Office Action filed August 11, 2020 at page 6, the Examiner explained that this limitation is not defined by the present Specification or claims.  At noted in the previous Office Action, it appears that this limitation is only supported in Figure 8 of the present Specification.  Therefore given the teachings of Figure 8, the Examiner has interpreted a composition that is configured to cause a lower level of IL-6 activation as compared to a level of IL-6 activation caused by a comparable amount of the immunostimulant polyinosinic/polycytidylic acid to be a 100% modified mRNA composition.  It is noted that Applicant did not refute or rebut the Examiner’s interpretation of this limitation.  Instead, Applicants contend that the Examiner has not provided any evidence that the compositions of the prior art meet this limitation.  
To the contrary, the Examiner has provided evidence and a sounds basis of why this limitation is an inherent property of the modified mRNA compositions taught and suggested by Kariko.  More specifically, the prior art of Kariko teaches and suggests the exact same composition as instantly claimed, namely, a composition comprising a polyribonucleotide encoding elastin/tropoelastin comprising two polyribonucleotide stabilizing chemical modifications, wherein: approximately 100% of the uridines of the polyribonucleotide are replaced by pseudouridines () and approximately 100% of the cytidines of the polyribonucleotide are replaced by 5-methylcytidines (m5c) to stabilize the polyribonucleotide.  Any underlying mechanism of action would naturally flow and be inherent to the administration of the composition, absent some evidence to the contrary.  See MPEP 2112 with respect to inherency.     
In re Spada or Federal Court, in Par Pharsn., Inc. v. TWi Pharms., Inc., 773 F.3d J186 (Fed. Cir. 2014) provided as Exhibit 1 and Exhibit 2, respectively, in the response filed February 8, 2021.  
These arguments and Exhibits would not be found persuasive because first, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Second, the Examiner is not relying on the five prior art references to support inherency.  Instead, the Examiner is relying on the sole Kariko reference to support inherent characteristics.  For example, as noted in the previous Office Action mailed and m5C modifications inhibited cytokine production proportionally to the fraction of modified bases.  Specifically, Kariko teach that further suppression was observed when the proportion of modified nucleosides was increased.  Therefore, it is the Examiner’s position that specific replacement of approximately 100% of the uridines with  and approximately 100% of the cytidines with m5C is a matter of design choice, and rely on the well-known prior art teachings of Kariko to arrive at a particular and specific modification pattern and percentage.  That is, one of ordinary skill in the art could determine by routine experimentation the types, patterns, and percentages of modified nucleosides to incorporate into polyribonucleic acids to confer a desired property or optimization for a specific utility. 
The prior art of Kariko teaches and suggests the exact same composition as instantly claimed, namely, a composition comprising a polyribonucleotide encoding elastin/tropoelastin comprising two polyribonucleotide stabilizing chemical modifications, wherein: approximately 100% of the uridines of the polyribonucleotide are replaced by pseudouridines () and approximately 100% of the cytidines of the polyribonucleotide are replaced by 5-methylcytidines (m5c) to stabilize the polyribonucleotide.  Any underlying mechanism of action would naturally flow and be inherent to the administration of the composition, absent some evidence to the contrary.  See MPEP 2112 with respect to inherency.     

The evidence above supports a finding that there would have been a reasonable expectation of success and that the claims would have been obvious over the cited prior art. 
The Examiner would like to invite Applicant to show on the record the difference between the polyribonucleotide encoding elastin/tropoelastin comprising two polyribonucleotide stabilizing chemical modifications, wherein: approximately 100% of the uridines of the polyribonucleotide are replaced by pseudouridines () and approximately 100% of the cytidines of the polyribonucleotide are replaced by 5-methylcytidines (m5c) to stabilize the polyribonucleotide taught and suggested by the prior art of Kariko and the polyribonucleotide encoding elastin/tropoelastin comprising two polyribonucleotide stabilizing chemical modifications, wherein: approximately 100% of the uridines of the polyribonucleotide are replaced by pseudouridines () and approximately 100% of the cytidines of the polyribonucleotide are replaced by 5-methylcytidines (m5c) to stabilize the polyribonucleotide of the present claims.  The present invention appears to combine the teachings of the prior art where the prior art teachings are clearly directed to the same outcome as Applicant’s claimed invention.  
In response, Applicants may want to argue that Kariko shows the effects of its polyribonucleotide composition on the expression or secretion of multiple , and IFN-, but does not teach any effect of its compositions on IL-6 activation.  Applicants may want to argue that Kariko’s disclosure, viewed in its entirety, shows that its polyribonucleotide composition does not affect activation level of IL-6, otherwise, Kariko would have showed such effects as for the other cytokines and therefore teaches away. 
This argument would be considered but would not be persuasive because Kariko is hardly a teaching away.  As noted above, Kariko clearly provide explicit motivation to measure multiple cytokines, including IL-6.  See paragraph [0093], for example.  While Kariko does not actually report IL-6 cytokine levels, the reference teaches each modification tested inhibited 1L-8, IL-12, TNF-, and IFN- cytokine production proportionally to the fraction of modified bases.  In fact, Kariko are explicit in teaching, “Each possibility represents a separate embodiment of the present invention”.
Further, and as discussed above, the Examiner has interpreted the limitation, “which composition is configured to cause a lower level of IL-6 activation as compared to a level of IL-6 activation caused by a comparable amount of the immunostimulant polyinosinic/polycytidylic acid” to be the inherent function of any fully modified mRNA composition.  Therefore, the modified mRNA composition taught and suggested by Kariko is indeed configured to cause a lower level of IL-6 activation as compared to a level of IL-6 activation caused by a comparable amount of the immunostimulant polyinosinic/polycytidylic acid by virtue of being fully modified, absent some evidence to the contrary.
Applicant may want to argue that U.S. Patent No. 8,288,347 does not teach or suggest that the elastin/tropoelastin composition of their invention should be modified or 
These arguments would not be persuasive because in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is reminded that the test for obviousness is not whether the features of the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  In the present case, Kariko was relied upon to teach elastin/tropoelastin modified mRNA.  Warren et al. was relied upon for motivation to add an immune-suppressive agent to the modified mRNA since the reference taught the synthesis of RNA with modified ribonucleotides, used in conjunction with the immune-suppressive agent, interferon inhibitor B18R, allowed for high, dose-dependent levels of protein expression with high cell viability.  U.S. Patent No. 8,288,347 was relied upon to teach known elastin proteins consisting of SEQ ID NO:9, SEQ ID NO: 10, and SEQ ID NO: 11 of Applicant’s claimed invention.  See U.S. Patent No. 8,288,347 - SEQ ID NOs: 65, 68, and 63, respectively.  Therefore, the combination of the prior art taught and suggested a modified elastin/tropoelastin mRNA composition further comprising an immune-suppressive agent.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
 /TERRA C GIBBS/ Primary Examiner, Art Unit 1635